DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to,", “operable to”, "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" and “operable to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to" and “operable to”.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219902) in view of Brin et al. (US 2013/0038510).
Regarding claims 1, 12, 16 and 26, Kim discloses, an imaging apparatus for stereoscopic viewing (Figs. 1-8B) comprising: 
a frame (see portion of 130 outside of 130-L and 130-R) configured to mount on a viewer’s head; 
a left-eye imaging apparatus (130-L) supported by the frame; 
a right-eye imaging apparatus (130-R) supported by the frame; 
wherein the left-eye imaging apparatus and the right-eye imaging apparatus have a first relative alignment operable to convey stereoscopic virtual images to the viewer (Para. 0034 and 0047),
wherein the frame is operable to accommodate different viewer head anatomies, whereby the left-eye imaging apparatus and the right-eye imaging apparatus are disposed at a second relative alignment (Para. 0036, 0040-0041, 0057 and 0066);
a sensor (180) supported by the frame, wherein the sensor is operable to detect the change in the relative orientation of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0036, 0040-0041, 0057 and 0066); and 

Kim does not disclose the adjustment mechanism operable to change an angular alignment of one or more components of the left-eye imaging apparatus and/or right-eye imaging apparatus relative to the frame to restore the first relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus, and the processor is operable to adjust the angular encoding of the image-bearing beams to at least partially restore the relative alignment of the stereoscopic virtual images viewable by the left and right eyes of the viewer.
Brin teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing (Figs. 1-8B) that it would have been desirable to make the adjustment mechanism (120 and 122) operable to change an angular alignment of one or more components (Para. 0027-0035 and see Fig. 7) of the left-eye imaging apparatus (105B) and/or right-eye imaging apparatus (105A) relative to the frame to restore the first relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0027-0035 and see Fig. 7), and a processor (110) that is operable to adjust the angular encoding of the image-bearing beams to at least partially restore the relative alignment of the stereoscopic virtual images viewable by the left and right eyes of the viewer (Para. 0027-0035 and see Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the adjustment mechanism operable to change an angular alignment of one or more components of the left-eye imaging apparatus and/or right-eye imaging apparatus relative to the frame to restore the first relative alignment of the left-eye imaging apparatus and 
Regarding claim 2, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, at least one sensor (150) coupled with the frame and operable to provide an output signal indicative of the changes to a relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus between the first relative alignment and the second relative alignment (Para. 0032, 0035-0036 and 0041).
Regarding claim 3, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, wherein the adjustment mechanism includes an actuator operable to respond to the output signal of the at least one sensor, wherein the actuator is operable to adjust a relative angular disposition of one or more components of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0032, 0035-0036, 0041 and 180-L, 180-M, 180-R).
Regarding claim 4, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the at least one sensor measures flexure at a nose bridge of the frame (Para. 0032, 0035-0036 and 0041).
Regarding claim 5, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the frame comprises a left temple (106L) and a right temple (106R), and 
Regarding claim 6, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the at least one sensor is a strain gauge (Para. 0033-0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one sensor is a strain gauge as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 7, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the at least one sensor is an operator control (Para. 0040, 0066-0067 and 140, 181).
Regarding claim 8, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, one of the one or more components of each of the left-eye imaging apparatus and the right-eye imaging apparatus is a waveguide is operable to convey the virtual image to the corresponding left and right eye of the viewer (Para. 0034-0035, 130-L and 130-R).
Regarding claim 9, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the actuator is operable to adjust a relative angular disposition of the waveguide of at least one of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0033-0036, 180-L, 180-M, 180-R).
claim 10, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, one of the one or more components of each of the left-eye imaging apparatus and the right-eye imaging apparatus is a projector, and the actuator is operable to adjust a relative angular disposition of the projector with respect to the waveguide of at least one of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0033-0036, 180-L, 180-M, 180-R).
Regarding claim 11, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, at least one image generator, wherein the adjustment mechanism is operable to relatively shift left-eye image content and right-eye image content produced by the at least one image generator in response to the output signal of the least one sensor (Para. 0032, 0035-0036, 0041 and 180-L, 180-M, 180-R).
Regarding claim 13, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the flexible frame includes a flexible nose bridge (Para. 0034 and 145) located between the left-eye imaging apparatus and the right-eye imaging apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flexible frame includes a flexible nose bridge located between the left-eye imaging apparatus and the right-eye imaging apparatus as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
claim 14, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the left-eye imaging apparatus and the right-eye imaging apparatus are connected to the frame through a pin in the flexible nose bridge (see Figs. 1-8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the left-eye imaging apparatus and the right-eye imaging apparatus are connected to the frame through a pin in the flexible nose bridge as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 15, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the flexible frame includes cavities within which the left-eye imaging apparatus and the right-eye imaging apparatus are relatively movable with respect to the frame (130-L, 130-R).
Regarding claim 17, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the left-eye imaging apparatus comprises a first projector and a first waveguide supported by the frame, wherein the first projector comprises the first image generator and is operable to project angularly encoded image-bearing beams into the first waveguide, and wherein the first waveguide is operable to convey at least a portion of the angularly encoded image-bearing beams to the viewer's left eye (Para. 0034-0035 and 130-L).
claim 18, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the right-eye imaging apparatus comprises a second projector and a second waveguide supported by the frame, wherein the second projector comprises a second image generator and is operable to project angularly encoded image-bearing beams into the second waveguide, and wherein the second waveguide is operable to convey at least a portion of the angularly encoded image-bearing beams to the viewer's right eye (Para. 0034-0035 and 130-R).
Regarding claim 19, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the processor is operable to adjust the angular encoding of the image-bearing beams of at least one of the first and second image generators to convey stereoscopic virtual images to the viewer (Para. 0034-0036, 0040-0041, 0057 and 0066).
Regarding claim 21, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the frame is subject to flexure to accommodate different viewer head anatomies and the sensor is operable to measure the flexure of the frame (Para. 0034-0036, 0040-0041, 0057 and 0066).
Regarding claim 22, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the sensor includes at least one of a camera and a distance sensor (150) mounted on the frame operable to measure the flexure of the frame (Para. 0032, 0035-0036).
Regarding claim 23, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the frame includes a frame front supporting the first and second waveguides and temples supporting the first and second projectors (see Figs. 1-3).

Regarding claim 24, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the frame front includes a nose-piece section (120, 122, 145) between the first and second waveguides, and the sensor is operable to detect flexure of the nose-piece section (Para. 0027-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the frame front includes a nose-piece section between the first and second waveguides, and the sensor is operable to detect flexure of the nose-piece section as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 25, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the sensor is one of at least two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor is one of at least two sensors for detecting changes in the orientation of the temples with respect to the frame front as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 28, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the at least one image generator includes a first image generator operable to generate angularly encoded image-bearing beams directed to the left-eye imaging apparatus, and a second image generator operable to generate angularly encoded image-bearing beams directed to the right-eye imaging apparatus, and the step of adjusting the angular encoding of the image-bearing beams includes adjusting the angular encoding of the image-bearing beams generated by the first and second image generators in opposite directions (Para. 0036, 0040-0041, 0057 and 0066).
Regarding claim 29, Kim in view of Brin discloses and teaches as set forth above, and Brin teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing (Figs. 1-8B) that it would have been desirable to include an adjustment mechanism (120 and 122) operable to respond to the reshaping of the frame (Para. 0027-0035 and see Fig. 7), wherein the adjustment mechanism is operable to change an angular alignment of one or more components of the left-eye imaging apparatus (105B) and/or the right-eye imaging apparatus 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjustment mechanism operable to respond to the reshaping of the frame, wherein the adjustment mechanism is operable to change an angular alignment of one or more components of the left-eye imaging apparatus and/or the right-eye imaging apparatus relative to the frame, wherein the processor is operable to output a signal to the adjustment mechanism to change the angular alignment of one or more components of the left-eye imaging apparatus and/or the right-eye imaging apparatus to at least partially restore relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/17/2022